Citation Nr: 1742781	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for erectile dysfunction secondary to medications for service-connected disabilities.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to April 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2012 and May 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran filed a June 2014 notice of disagreement with the denial of service connection for right foot, left shoulder, arthritis, bilateral knees, hemorrhoids, hepatitis C, and erectile dysfunction secondary to medications for hernia pain and hepatitis C.  The RO issued a statement of the case (SOC) in December 2015.  The Veteran perfected his appeal for the claims of service connection for hemorrhoids, hepatitis C, erectile dysfunction secondary to medications for hernia pain and hepatitis C, and Individual Unemployability (IU), but failed to do so for the above listed claims within 60 days of the SOC.  As such, those claims are not on appeal before the Board.  See 38 C.F.R. § 20.202.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran's representative contends that military records are incomplete.  Current confirmed active service is shown from March 1978 to April 1981, with Army Reserve service shown afterward.  Accordingly, an attempt should be made to determine any periods of active duty for training (ACDUTRA) and inactive duty for training (IDT) after April 1981.

With regard to the Veteran's hepatitis C claim, h was afforded a VA examination in December 2015.  The examiner failed to address whether the Veteran's isoniazid (INH) treatment aggravated the Veteran's hepatitis C.  12/14/2015, C&P Examination.

With regard to the erectile dysfunction issue, the Veteran was afforded a VA examination in March 2014.  However, the examiner failed to address whether the Veteran's erectile dysfunction was aggravated by medication from his service-connected disabilities.  The Board finds that another opinion is warranted to resolve the issue.  3/24/2014 CAPRI (Legacy) at 3-9.

With regard to the Veteran's hemorrhoids, he was afforded a VA examination in March 2012.  The Board notes that additional development of the record may affect the claim for entitlement to service connection.  

Additionally, more development is required before the Board can adjudicate the Veteran's TDIU claim.  Another psychiatric examination should be scheduled and the examiner should provide information as to any expected occupational limitations posed by the psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate repository of records and request verification of the dates and duty status of the Veteran's service in the reserves, including the unit of assignment, and the dates and duty status of his service with each unit, to include whether each period of service was a period of active duty, active duty for training or inactive duty training.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2. With respect to hepatitis C, forward the claims file, including this remand, to the December 2015 medical examiner, or another appropriately qualified clinician, to provide an addendum medical opinion on the Veteran's hepatitis C.  The clinician should address the following:

a) Is it at least as likely as not (50 percent or greater probability) that the hepatitis C disability was incurred in or caused by treatment with INH during active service?

b) If the disability was not caused by service, is it at least as likely as not that the (50 percent or greater probability) the  hepatitis C disability has been aggravated (worsened beyond its natural progression) by the INH treatment during active service?  If aggravated, please estimate the baseline level of disability prior to such aggravation.

3. With respect to erectile dysfunction, forward the claims file, including this remand, to the March 2014 medical examiner, or another appropriately qualified clinician, to provide an addendum medical opinion on the Veteran's disability.  The clinician should address the following:

a) Is it at least as likely as not that the (50 percent or greater probability) that the Veteran's erectile dysfunction is proximately due to the Veteran's medication for any service connected disability and/or residual scar status post right inguinal hernia repair?

b) If the disability was not proximately due to medication for any service connected disability, is it at least as likely as not that the (50 percent or greater probability) that the Veteran's erectile dysfunction has been aggravated (worsened beyond its natural progression) by the Veteran's medication for any service connected disability and/or residual scar status post right inguinal hernia repair?  If aggravated, please estimate the baseline level of disability prior to such aggravation.

4. With respect to the TDIU claim, schedule the Veteran for a psychiatric VA examination.  Forward the claims file, including this remand, to the March 2014 medical examiner, or another appropriately qualified examiner, to provide a medical opinion on the Veteran's disability.  

The examiner should obtain employment and education history from the Veteran.  The examiner should discuss if the Veteran's symptoms affect his ability to obtain and maintain gainful employment (i.e., ability to follow orders, get along with others, and stay on task).

5. After the above development has been completed, readjudicate the claims on appeal. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




